995 So.2d 1047 (2008)
Michael J. GUSTAFSON, Appellant,
v.
Marcia L. GUSTAFSON, Appellee.
No. 4D08-1689.
District Court of Appeal of Florida, Fourth District.
November 12, 2008.
Rehearing Denied December 19, 2008.
James D. Tittle of J.D. Tittle, P.C., Hiawassee, Georgia, for appellant.
William T. Viergever of Sonneborn, Rutter, Cooney & Klingensmith, P.A., West Palm Beach, for appellee.
PER CURIAM.
We reverse that portion of the March 8, 2008 order holding the former husband in contempt. The provisions of the September 19, 2006 order were too imprecise to support the finding of contempt. For future reference, we note that the provisions of the March 8 order in paragraph 1 at pages 7-8 have the precision that the earlier order was lacking.
Reversed and remanded.
SHAHOOD, C.J., FARMER and GROSS, JJ., concur.